UNITED STATES SECURITIES AND EXCHANGE COM MISSION Washington, D.C. 20549 FORM 8-K (Amendment No. ) Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 29, 2014 Date of Report (Date of earliest event reported) SPEED COMMERCE, INC. (Exact name of registrant as specified in its charter) Minnesota 000-22982 41-1704319 (State of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1303 E. Arapaho Road, Suite 200 Richardson, TX 75081 (Address of principal executive offices) (Zip Code) (866) 377-3331 (Registrant’s telephone number, including area code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) I TEM 5.07 Submission of Matters to a Vote of Security Holders. The Company’s annual meeting of shareholders was held on October 29, 2014. Shareholders voted on the matters set forth below. 1. The following nominees for election to the Board of Directors were elected as follows: as Class III directors for a three-year term with respect to Ms. Constantinople and Messrs. Duchelle, Green and Guilfoyle, based upon the following votes: Nominee Votes For Votes Withheld Broker Non-Votes Alexandra Constantinople Stephen Duchelle Frederick C. Green IV Scott Guilfoyle 2. The proposal to approve the Company’s 2014 Stock Option and Incentive Plan: Votes for approval Votes against Abstentions Broker non-votes 3. The proposal to ratify the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the Company’s 2015 fiscal year was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non-votes none 4. The proposal to approve, on a non-binding, advisory basis, the compensation paid to the Company’s named executive officers for fiscal year 2014, as described in the Company’s Proxy Statement (“Say on Pay”), was approved based upon the following votes: Votes for approval Votes against Abstentions Broker non-votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPEED COMMERCE, INC. Dated: October 30, 2014 By: /s/ Ryan F. Urness Name: Ryan F. Urness Title: General Counsel and Secretary
